TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00295-CV



    Cavalry Hill Cemetery, the Catholic Diocese of Dallas, and the Letot Family Heirs,
                                       Appellants

                                               v.

                             Attorney General of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
        NO. GN403477, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed an agreed motion to dismiss their appeal advising this Court

that they no longer desire to pursue their appeal. The appeal is dismissed and costs are assessed

against the party incurring them. See Tex. R. App. P. 42(a)(1)




                                            Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Dismissed on Appellants’ Motion

Filed: June 10, 2005
2